DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration filed January 21, 2021
Applicant’s Request for Reconsideration filed January 21, 2021 was considered.

February 9, 2021 telephone interview
In the February 9, 2021 telephone interview, Examiner asked Applicant’s Representative, Nicole J. Buckner, if Applicant wanted to (1) cancel the withdrawn method claims and allow claims 1, 16 and 17 to issue or (2) move all limitations of the allowed article claim 1 into the withdrawn method claims in order to make the withdrawn method claims eligible for rejoinder and for consideration of allowance. Nicole J. Buckner stated that she would get back to the Examiner, but instead filed the Amendment filed February 17, 2021 without contacting Examiner prior to doing so after the February 9, 2021 telephone interview.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the withdrawn process claims in the Amendment filed February 17, 2021 have been received and considered by Examiner.



Reasons for Allowance
Applicant’s Request for Reconsideration filed January 21, 2021 has been received and considered. Examiner agrees with Applicant’s argument that the 35 U.S.C. 103 rejection of claims 1, 16 and 17 as being unpatentable over Miyawaki et al. (US 2016/0136864) in view of David Shelby et al. (US 2002/0166833) must be withdrawn because Miyawaki et al. (US 2016/0136864) is disqualified under the 35 U.S.C. 102(b)(2)(C) exception (common ownership of application and reference).

The closest prior art, David Shelby et al. (US 2002/0166833), do not teach or suggest a combination of a plastic member and container that comprises a shoulder part, a trunk part and a bottom part comprising a central concave part and a grounding part that surrounds the central concave part, where the sleeve has all structural and compositional (including the member “compris[es] a heat contracting tube”) limitations, where the container and the plastic member are integrally inflated by blow molding, where the plastic member in the final form of the container and plastic member has all claimed limitations, including those limitations in regarding the relationship between the container and the member, in particular where the plastic member covers all of (1) the shoulder part, (2) the trunk part and (3) at least the grounding part of the bottom part of the container.



Comment on statement that the Examiner “indicated” that “… if the withdrawn method claims were amended to include the allowable subject matter of claim 1, then withdrawn method claims 10-15 should also be rejoined and allowed”

Examiner notes that Applicant states on page 7 of the Amendment filed February 17, 2021 that the Examiner “indicated” that “… if the withdrawn method claims were amended to include the allowable subject matter of claim 1, then withdrawn method claims 10-15 should also be rejoined and allowed” in the February 9, 2021 interview.
	
	Examiner did not indicate, state or imply that the method claims would be rejoined if they “were amended to include the allowable subject matter of claim 1”. Examiner stated a number of times that the withdrawn method claims would be rejoined if they included all limitations of the allowed claim 1.

(a) The requirement for a withdrawn process claim to be rejoined when a product claim is found allowable is all claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. MPEP 821.04.

(b) Additionally, for rejoined claims to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. MPEP 821.04.

all the limitations of an allowable product/apparatus claim for that process invention to be rejoined (MPEP 821.04):

Independent withdrawn process claim 10 as amended does not require that the plastic member is a heat contractive tube (which is required in allowed claim 1).

The following is Form Paragraph 8.49:

Claims 1, 16 and 17 are allowable. The restriction requirement between Group I (now claims 1, 16 and 17) and Group VI (claims 10-15), as set forth in the Office action mailed on February 7, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 7, 2019 is partially withdrawn. Claims 10 and 11, directed to a method for producing a composite container, are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141 (claims 10 and 11 do not require that the plastic member is a heat contractive tube (which is required in allowed claim 1). Claims 12-15 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

(b) In regard to the matter of rejoined claims being allowable only if the rejoined claims meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. MPEP 821.04.
All of claims 10-15 do not meet the requirements of 35 U.S.C. 112 (35 U.S.C. 112(b), indefiniteness):

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The language of independent claims 12 and 14 render the claims indefinite because it cannot be ascertained if the print region that is recited toward the beginning of each of independent claims 12 and 14, and the “a print layer where a print is made” that is recited later in each of independent claims 12 and 14 are intended to be the same or different. Note that since “a” is used in “a print layer where a print is made”, the language of the claims technically requires that the “print layer” is different from the “print region”, but it is not clear if this is what Applicant actually intends. Note that the independent claims 12 and 14 require that the “print region” is disposed on the plastic member (thus requiring that the “print region” is a separate component from the plastic member, because the “print region” is disposed on the plastic member, and because the “print region” is a separate component, the “print layer” must be read as a separate component from the “print region”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782